Citation Nr: 1642614	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION


The Veteran served on active duty from September 1972 to September 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant records are located in Virtual VA, and all records are now in these electronic systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Pursuant to an August 2014 remand, the AOJ afforded the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  A review of the April 2016 VA examination report reflects that the examiner's diagnosis and opinion was according to the standards of the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  However, the standards of DSM-IV apply to this case.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-V effective March 19, 2015 which does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  This examination report, therefore, is returned for completion in accordance with DSM-IV standards.

The Board further notes that, in an August 2014 remand, the Board directed the VA to obtain October 1975 to November 1975 treatment records from U.S. PHS Clinic in Norfolk, Virginia, and obtain September 1976 to November 1976 treatment records from the VAMC in Cleveland, Ohio.  The remand specifically instructed, "If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e)...."  In September 2015, VA mailed a notice letter, but it was returned as undeliverable.  Another notice letter was sent in March 2016 which informed the Veteran to submit records from U.S. PHS Clinic, but did not inform him of the inability of VA to obtain records from U.S. PHS Clinic and the VAMC in Cleveland, Ohio.  On remand, a corrective notice should be sent.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran pursuant to 38 C.F.R. § 3.159(e) of the determination of unavailability for treatment records from the U.S. PHS Clinic in Norfolk, Virginia, from October 1975 to November 1975, and treatment records from the VAMC in Cleveland, Ohio, from September 1976 to November 1976. 

2.  Return the claims folder to the April 2016 VA examiner for an addendum opinion.  If the examiner is not available, schedule the Veteran for additional examination.  The examiner should provide all diagnoses and opinions according to DSM-IV criteria.  

The examiner is requested to provide an opinion as to the etiology of any psychiatric disorder that is diagnosed.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury. 

The examiner should review the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the evidence leading to the conclusions.

3.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

